DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
        1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

     2.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. (US 11115624). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claims similar methods and comprise almost identical steps (See claim below for comparison).  
Application No. 17206916 
1. A method for joining a video conference, comprising: finding a first function, wherein the first function interacts with a user interface element and is used to call a video conference bot; replacing the first function with a second function; wherein the second function is used to call the video conference bot but does not interact with the user interface element; and using the second function to join the video conference without interacting with the document object model (DOM).
US patent No. 11115624 
1. A method for enabling a recording bot server to join a video conference, comprising: finding a first function, wherein the first function interacts with a user interface element used by the recording bot server to join a video conference hosted by a human conference host computer for at least two human conference participants; replacing the first function with a second function; wherein the second function is a frozen code version used by the recording bot server to join the video conference such that the recording bot server does not interact with the user interface element, wherein the frozen code version comprises a modified participant code version or a code version that exposes underlying functions of a participant code version; and using the second function for the recording bot server to join the video conference without interacting with a document object model (DOM).
The subject matter claimed in the instant application is fully disclosed in the US patent 11115624 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent (US 11115624). No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      	Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.      

Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheet et al. (US 10708434) in view of Von Werther et al. (US 20100205543).     
Regarding claim 1, Scheet discloses a method for joining a video conference (Col.5 lines 4-8 and fig.3, 316: Scheet discusses how a conferencing system include any combination of audio, video, and/or web conferencing associated with a particular meeting), comprising: finding a first function used by a recording bot (Col.4 lines 60-67, Col.5 lines 1-32, Col.6 lines 18-29:
Scheet discusses how AI-powered bots enable conversational interfaces to leaders and participants for controlling and accessing conference (i.e. a function used by AI powered bots); and how system automatically start the bridge, and any other options such as conference record (i.e. a recording function using AI powered recording bot) upon connection; and how a system allows to extract recordings from the call conferences and user preferences), wherein the first function interacts with a user interface element and is used to call a video conference bot (Col.5 lines 4-8, Col.6 lines 9-29 and fig.3, 316: Scheet discusses how the application/virtual assistant/bot would recognize an intent to register and provide instructions for the registration process, which would include gathering, bridge details, a start time, and confirmation to connect to the conference; and how a conferencing including a video conference);    
Scheet discloses the invention set forth above but does not specifically points out “replacing the first function with a second function; and wherein the second function is used to call the video conference bot but does not interact with the user interface element; and using the second function to join the video conference without interacting with the document object model DOM”   
Von Werther however discloses replacing the first function with a second function (Paragraph: 0040 and Claim.18: Von Werther discusses how a system alters at least one link to at least one other subscriber profile and/or a stream; and at least one subscriber profile inputs and alters at least one link to at least one of at least one other subscriber profile or a stream); and wherein the second function is used to call the video conference bot but does not interact with the user interface element; and using the second function to join the video conference without interacting with the document object model (DOM) (Paragraphs: 0129-0130: Von Werther discusses how at least two subscribers are connected with each other in a single-connect, a so-called Join Me function, i.e. i.e. a second function used to call the video conference). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Scheet, and modify a system to replace the first function with a second function; wherein the second function is used to call the video conference bot but does not interact with the user interface element; and using the second function to join the video conference without interacting with the DOM, as taught by Von Werther, thus allowing to execute multimedia communication of video, audio and/or text chats, between entities of terminals, as discussed by Von Werther. 

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicants argued the prior arts of the record not teach or disclose “finding a first function used by a recording bot to join a video conference” Examiner respectfully disagrees. 
The prior arts of the record (Scheet et al.) discusses how AI-powered bots enable conversational interfaces to leaders and participants for controlling and accessing conference (i.e. a function used by AI powered bots); and automatically start the bridge, and any other options such as conference record (i.e. a recording function using AI powered recording bot) upon connection; and how a system allows to extract recordings (i.e. finding a recording) from the call conferences and user preferences (Scheet: Col.4 lines 60-67, Col.5 lines 1-32, Col.6 lines 18-29). Therefore, the prior arts of the record disclosed the argued claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             05/06/2022